DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sigs mentioned in the description: a driving mechanism, 6.  
Also, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims: 
• “a driving mechanism, driving the first rotating bracket to rotate so that the first rotating bracket drives the light emitting device to rotate,” recited in claim 16;
 • “wherein…  the second rotating bracket rotates under the action of the driving mechanism so as to drive the sound producing device to rotate,” recited in claim 16;
• “a driving mechanism, driving the first rotating bracket to rotate so that the first rotating bracket drives the light emitting device to rotate,” recited in claim 19;
No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear (especially in light of claim 14) whether the claim requires the steps of “controlling a light-emitting device” and “controlling a sound producing device” to be performed automatically. As written, the steps of claim 1 could be performed manually by a user. Claim 14, however, recites “A bird-repelling apparatus capable of implementing the bird-repelling method according to claim 1.” Thus, one of ordinary skill in the art would not be able to reasonably ascertain whether or not claim 1 requires the “controlling” steps to be automatically performed by a bird-repelling apparatus. Thus, claim 1 and dependent claims 2-20 are rejected under 35 U.S.C. 112(b).  
Regarding claims 2-4, 6, and 8-9, it is unclear if the method is requiring the step of “the light-emitting device and sound producing device are switched on or off at the same time”.
Regarding claim 4, the limitation of “when” in lines 7 and 9 renders the claim indefinite because it is a conditional term and is unclear if the limitations following “when” are being positively claimed. Claims 8 and 13 at least also use the term “when”, rendering the claims to also be further indefinite.
Regarding claim 14, lines 3-4, the limitation of “a light-emitting device” and “a sound producing device” are indefinite and lack antecedent basis. It is unclear if these elements are referring to the same light-emitting device and sound producing device of claim 1. 
In addition, it is unclear how the steps of the method of claim 1 are connected to the apparatus of claim 14. The apparatus of claim 14 “implements” the method of claim 1, but it is unknown what element is controlling the light-emitting device and sound producing device to be switched on or off. 
Regarding claim 16, page 5, lines 2-3, one of ordinary skill in the arts cannot ascertain the metes and bounds of the limitation, “the second rotating bracket rotates under the action of the driving mechanism” in light of the specification.
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 11, 13- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (CN 108207923 A) in view of Kovarik et al. (US 20170164603 A1).
Regarding claim 1, Gu discloses a bird-repelling method, comprising steps of: controlling a light-emitting device (12) to emit light (see attached machine translation of Gu, page 2); and 
controlling a sound producing device (5 and 6) to emit sound waves (5 and 6 emit sound waves, see attached machine translation of Gu, page 3, paragraph 1)
However, Gu is silent regarding controlling the light-emitting device to emit blue light. 
Kovarik et al. teach a bird repelling method including controlling a light-emitting device (abstract) to emit blue light (paragraph [0054] and [0067] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu include emitting a blue light as taught by Kovarik et al., in order to more effectively deter birds by emitting blue light that is more sensitive to birds as taught by Kovarik et al. (paragraphs [0034]-[0035]) . 
Regarding claim 2, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the light-emitting device (12 of Gu) and the sound producing device (5 and 6 of Gu) are switched on or off at the same time (12, and 5 and 6 are switched off at the same time; see attached machine translation of Gu, page 2, second to last paragraph), and the light-emitting device adopts continuous blue light for irradiation (12 is switched on continuously, see machine translation, page 3, paragraph 1).  
Regarding claim 3, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the light-emitting device (12 of Gu) and the sound producing device (5 and 6 of Gu) are switched on or off at the same time (12, and 5 and 6 are switched off at the same time; see attached machine translation of Gu, page 2, second to last paragraph), and the light-emitting device adopts strobe blue light for irradiation (12 is switched on to a strobing mode, see machine translation, page 3, paragraph 2).  
Regarding claim 5, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 3, and further teaches a strobe period (see machine translation of Gu, page 3, paragraph 2) of the strobe blue light (as relied on Kovarik et al.), but is silent regarding the strobe blue light ranges from 2 s-5 s.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the strobe of Gu as modified by Kovarik et al. range from 2 s-5 s, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal range of the strobe effect is dependent on the degree of light sensitivity as desired by the user, in addition to the type of bird or animal targeted). In re Aller, 105 USPQ 233.
Regarding claim 7, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the light-emitting device (12 of Gu) and the sound producing device (5 and 6 of Gu) are switched on or off at the same time (12, and 5 and 6 are switched off at the same time; see attached machine translation of Gu, page 2, second to last paragraph), and the bird-repelling method further comprises a step of: 1adjusting an included angle between light rays of the blue light emitted by the light-emitting device and a horizontal line (the angle of 12 can be adjusted with respect to a horizontal line as 12 can rotate horizontally, fig. 1 of Gu), wherein an adjustment range of the included angle is from 45°-60° (12 can rotate horizontally 360° with respect to “a horizontal line” and thus “an adjustment range” of the included angle is from 45°-60°, fig. 1 of Gu).
Regrading claim 11, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein when the light-emitting device emits the blue light for irradiation (Gu at pages 2 and 3 of attached machine translation; Kovarik at Abstract, paragraphs [0054] and [0067])., the sound producing device (5 and 6 of Gu) emits the sound waves at different time points (12, and 5 and 6 are switched off at the same time; see attached machine translation of Gu, page 2, second to last paragraph), wherein the light-emitting device adopts continuous blue light for irradiation (Gu at pages 2 and 3 of attached machine translation; Kovarik at Abstract, paragraphs [0054] and [0067]), the sound producing device emit sound waves at same time intervals, each time with a same duration (Gu at pages 2 and 3 of attached machine translation, teaching that a user can turn the sound producing device on/off so to emit sound waves at same time intervals, each time with a same duration; note: the claim does not require the time intervals to be automatically set).  
Regrading claim 13, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the light-emitting device (12 of Gu) respectively adopts continuous irradiation and strobe irradiation in different time periods (12 adopts continuous irradiation when a bird is present after time T1, whereas 12 adopts strobe irradiation when a count is past a predetermined value N1 and a bird is detected, see machine translation of Gu, page 3, paragraphs 1-2);  
when the light-emitting device adopts the continuous irradiation, the sound producing device emit the sound waves at different time points which are set during continuous irradiation (when 12 emits continuous irradiation, 5 and 6 emits sound waves at a different time point (after a bird remains present after a time T2, see attached machine translation of Gu, page 3, paragraph 2), 
when the light-emitting device adopts the strobe irradiation, the sound producing device continuously emits the sound waves during strobe irradiation (Gu, pages 2 and 3 of attached machine translation, teaching that a user can control the light-emitting device so that it adopts the strobe irradiation, and the user can control the sound producing device so that it continuously emits the sound waves during strobe irradiation; note: the claim does not require the time intervals to be controlled automatically). 
Regarding claim 14, Gu as modified by Kovarik et al. teaches a bird-repelling apparatus capable of implementing the bird-repelling method according to claim 1 (see analysis of claim 1 above), and further discloses the bird-repelling apparatus comprising: 
a light-emitting device (12 of Gu);
a sound producing device (5 and 6 of Gu), configured to emit sound waves (5 and 6 emit waves, see attached machine translation of Gu, page 3, paragraph 1); 
a power supply (13 of Gu), configured to supply power; and 
a control chip (7 and 14 of Gu), coupled to the light-emitting device and the sound producing device (see attached machine translation of Gu, page 1, paragraph 4 under “Summary of the invention”), and controlling the light-emitting device and the sound producing device to be switched on or off (the structure of 7 and 14 can perform the intended function of controlling 12, and 5 and 6 to be switched on or off, see machine translation of Gu, page 3, paragraphs 1-2 at least), 
wherein an on-off time control circuit is arranged on the control chip, and comprises a first on-off time circuit and a second on-off time circuit; the first on-off time circuit controls the sound producing device to be switched on; and the second on-off time circuit controls the light-emitting device to be switched on (light-emitting device 12 and sound producing device 5 and 6 can function independently, implying that each have a separate on-off time circuit; a first time circuit corresponding to 5 and 6, and a second time circuit corresponding to 12; page 2, penultimate paragraph through page 3, paragraph 2 of machine translation at least), but is silent regarding the light-emitting device being configured to emit blue light.
Kovarik et al. teach a bird repelling apparatus including a light-emitting device (abstract) configured to emit blue light (paragraph [0054] and [0067] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus of Gu as modified by Kovarik et al. be configured to emit blue light as taught by Kovarik et al., in order to more effectively deter birds by emitting blue light that is more sensitive to birds as taught by Kovarik et al. (paragraphs [0034]-[0035]) . 
Regarding claim 15, Gu as modified by Kovarik et al. teaches the bird-repelling apparatus according to claim 14, and further discloses wherein the second on-off circuit comprises a strobe control circuit (14 controls 12 to flash, page 3, paragraph 2 of machine translation of Gu) and a continuous irradiation circuit (14 controls 12 to continuously stay on, page 3, paragraph 1 of machine translation of Gu), and the strobe control circuit and the continuous irradiation circuit are respectively coupled to the light-emitting device (12 is connected to 7 and 14, which would contain the individual control circuits).  
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu as modified by Kovarik et al. as applied to claim 1 above, and further in view of Ross et al. (US 20060225668 A1).
Regarding claim 4, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the light-emitting device (12 of Gu) and the sound producing device (5 and 6 of Gu) are switched on or off at the same time (12, and 5 and 6 are switched off at the same time; see attached machine translation of Gu, page 2, second to last paragraph), the light-emitting device adopts continuous blue light (as relied on Kovarik et al.) for irradiation (see machine translation of Gu, page 3, paragraph 1), the light-emitting device adopts strobe blue light for irradiation (see machine translation of Gu, page 3, paragraph 2),
but is silent regarding the bird-repelling method further comprises steps of: 
detecting an environment visibility value, comparing the detected environment visibility value with a preset threshold, and selecting different blue light irradiations according to a comparison result,
wherein when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation.  
Ross et al. teaches an animal deterring method including detecting an environment visibility value (sunlight sensitivity setting, paragraph [0018] at least), comparing the detected environment visibility value with a preset threshold (sensitivity to light dependent on the presence of sunlight including “daytime only” or “nighttime only” settings, paragraph [0036], it is implied that the sensitivity is compared with a preset threshold to determine such settings), and selecting different settings according to a comparison result (paragraph [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu as modified by Kovarik et al. include the steps of detecting an environment visibility value, and comparing the detected environment visibility value with a preset threshold, and selecting different settings according to a comparison result as taught by Ross et al., in order to save energy when certain functions are not as effective and to effectively repel birds at different times during the day. 
Gu as modified by Kovarik et al. and Ross et al. is silent regarding wherein selecting different settings is selecting different blue light irradiations according to a comparison result,
wherein when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu as modified by Kovarik et al. and Ross et al. include the steps of selecting different blue light irradiations according to a comparison result, wherein when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation, in order to effectively repel birds at different times during the day as continuous irradiation during the day may not be as effective as during the night. 
Regarding claim 12, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the bird-repelling method further comprises steps of: 
the light-emitting device (12 of Gu) adopts continuous blue light for irradiation (see machine translation of Gu, page 3, paragraph 1); and the light-emitting device adopts strobe blue light for irradiation (see machine translation of Gu, page 3, paragraph 2), and monitoring the blue light (as relied on Kovarik et al.) adopted by the light-emitting device (see machine translation of Gu, page 3, paragraphs 1-2), and selecting on or off of the sound producing device according to a counter and presence of a bird (see machine translation of Gu, page 3, paragraphs 1-2), but is silent regarding:
detecting an environment visibility value, comparing the detected environment visibility value with a preset threshold, and selecting different blue light irradiations according to a comparison result; and 
selecting on or off of the sound producing device according to different blue light irradiations, 
wherein when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation, and the sound producing device is switched on; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation, and the sound producing device is switched off.  
Ross et al. teach an animal deterring method including detecting an environment visibility value (sunlight sensitivity setting, paragraph [0018] at least), comparing the detected environment visibility value with a preset threshold (sensitivity to light dependent on the presence of sunlight including “daytime only” or “nighttime only” settings, paragraph [0036], it is implied that the sensitivity is compared with a preset threshold to determine such settings), and selecting different settings according to a comparison result (paragraph [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu as modified by Kovarik et al. include the steps of detecting an environment visibility value, and comparing the detected environment visibility value with a preset threshold, and selecting different settings according to a comparison result as taught by Ross et al., in order to save energy when certain functions are not as effective and to effectively repel birds at different times during the day. 
Gu as modified by Kovarik et al. and Ross et al. is silent regarding wherein selecting different settings is selecting different blue light irradiations according to a comparison result, selecting on or off of the sound producing device according to different blue light irradiations, 
wherein when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu as modified by Kovarik et al. and Ross et al. include the steps of selecting different blue light irradiations according to a comparison result, and selecting on or off of the sound producing device according to different blue light irradiations, wherein when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation, in order to effectively repel birds at different times during the day as determined by the user (continuous irradiation during the day may not be as effective as during the night). 
Claims 6, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu as modified by Kovarik et al. as applied to claims 1 and 14 above, and further in view of Zhang et al. (CN 110810392 A).
Regarding claim 6, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the light-emitting device (12 of Gu) and the sound producing device (5 and 6 of Gu) are switched on or off at the same time (12, and 5 and 6 are switched off at the same time; see attached machine translation of Gu, page 2, second to last paragraph), and the bird-repelling method further comprises steps of: 
controlling the light-emitting device to rotate about itself (see attached machine translation of Gu, page 3, paragraph 2), but is silent regarding:
controlling the sound producing device to rotate about itself; and wherein the sound producing device and the light-emitting device have the same rotating direction and the same rotating speed.
Zhang et al. teach a bird repelling method including controlling a sound producing device (16) to rotate about itself (16 rotates via rotating shaft 10 and driving mechanism 18, figs. 3-4 at least); and wherein the sound producing device and a light-emitting device have the same rotating direction (where ref. 14 locates on fig. 3; the sound producing device via 18 and light-emitting device via driven gears 13 could rotate in the same direction (counter-clockwise or clockwise)) and the same rotating speed (the sound producing device via 18 and light-emitting device via driven gears 13 could rotate at the same speed, see attached machine translation of Zhang et al., page 4, last two paragraphs at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu as modified by Kovarik et al. include controlling the sound producing device of Gu as modified by Kovarik et al. rotate about itself as taught by Zhang et al., and wherein the sound producing device and the light-emitting device of Gu as modified by Kovarik et al. have the same rotating direction and the same rotating speed as taught by Zhang et al., in order most effectively repel birds as determined by the user. 
Regarding claim 9, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the light-emitting device (12 of Gu) and the sound producing device (5 and 6 of Gu) are switched on or off within a set time period (12, and 5 and 6 are switched off within a set time period; see attached machine translation of Gu, page 2, second to last paragraph); 
the set time period is divided into four periods of time comprising a first period of time, a second period of time, a third period of time, and a fourth period of time (at least four periods of time including T1, T2, and counter increments, see machine translation of Gu, page 3, paragraphs 1-2); 
in the first period of time, the sound producing device is switched on to emit the sound waves, and the light-emitting device is switched on to adopt continuous blue light for irradiation (see machine translation of Gu, page 3, paragraph 1); 
in the second period of time, the sound producing device is kept switched on to emit the sound waves, and the light-emitting device is switched off, and is then switched on again to adopt strobe blue light for irradiation (see machine translation of Gu, page 3, paragraph 2); 
in the third period of time, the sound producing device is kept switched on to emit the sound waves, the light-emitting device is kept switched on to adopt the strobe blue light for irradiation, and the light-emitting device rotates (see machine translation of Gu, page 3, paragraph 2); but is silent regarding
four identical periods of time, the sound producing device and the light-emitting device rotate at the same time; and 2in the fourth period of time, the sound producing device is kept switched on to emit the sound waves, the sound producing device and the light-emitting device keep rotating at the same time, and the light-emitting device is switched off, and is then switched on again to adopt the continuous blue light for irradiation (Gu as modified by Kovarik et al. and Zhang et al. does not explicitly teach the order and timings).  
Zhang et al. teaches a bird-repelling method including a sound producing device (16) and a light-emitting device (where ref. 14 locates in fig. 3) rotate at the same time (the sound producing device (via 18) and light-emitting device (via 13) can rotate at time same time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bird-repelling method of Gu as modified by Kovarik et al. include the sound producing device of Gu as modified by Kovarik et al. having a rotating mechanism as taught by Zhang et al. and the light-emitting device of Gu as modified by Kovarik et al. rotate at the same time as taught by Zhang et al., in order to better deter birds from the area by expanding the coverage of both the light-emitting device and the sound producing device. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the fourth period of time, the sound producing device of Gu and modified by Kovarik et al. and Zhang et al. is kept switched on to emit the sound waves, the sound producing device and the light-emitting device keep rotating at the same time, and the light-emitting device is switched off, and is then switched on again to adopt the continuous blue light for irradiation, in order to better deter birds as determined by the user.
Regarding claim 10, Gu as modified by Kovarik et al.  and Zhang et al. teaches the bird-repelling method according to claim 9, but is silent regarding wherein a rotating speed of the light-emitting device is less than a rotating speed of the sound producing device, wherein the rotating speed of the light-emitting device is less than or equal to the rotating speed of the sound producing device.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bird-repelling method of Gu as modified by Kovarik et al. and Zhang et al. include a rotating speed of the light-emitting device of Gu as modified by Kovarik et al. and Zhang et al. is less than a rotating speed of the sound producing device of Gu as modified by Kovarik et al.  and Zhang et al., wherein the rotating speed of the light-emitting device is less than or equal to the rotating speed of the sound producing device, in order to most effectively repel birds as determined by the user. 
Regarding claim 16, Gu as modified by Kovarik et al. teaches the bird-repelling apparatus according to claim 14, further comprising: 
a cabinet (1 of Gu), configured to accommodate the power supply and the control chip, wherein the cabinet comprises an upper cabinet (area where ref. 1 locates of Gu), a plurality of support posts and a lower cabinet (lower region of 1 of Gu), the plurality of support posts are arranged corresponding to a plurality of corners of the upper cabinet and the lower cabinet (see fig. 1 of Gu), the plurality of support posts are respectively connected to the upper cabinet and the lower cabinet (see fig. 1 of Gu), the plurality of support posts jointly define a hollow structure (see hollow area in fig. 1 of Gu), and the hollow structure is formed between the upper cabinet and the lower cabinet (hollow area is under the upper cabinet and above the lower cabinet, fig. 1 of Gu); 
a first rotating bracket (10 of Gu), vertically arranged on an upper surface of the upper cabinet, wherein the light-emitting device is arranged on the first rotating bracket (12 arranged on 10 of Gu); 
a first rotating shaft (8 of Gu), connecting the first rotating bracket and the upper cabinet (8 connects 10 and the upper region of 1 of Gu) and configured to rotate the first rotating bracket; 
a driving mechanism (2 of Gu), driving the first rotating bracket to rotate so that the first rotating bracket drives the light-emitting device to rotate; and
wherein the sound producing device (5 and 6 of Gu) is arranged in the hollow structure (see fig. 1), but is silent regarding:
a second rotating bracket, arranged in the hollow structure on an upper surface of the lower cabinet; and a second rotating shaft, connecting the second rotating bracket and the lower cabinet and configured to rotate the second rotating bracket, 4wherein the sound producing device is arranged on the second rotating bracket in the hollow structure, and the second rotating bracket rotates under the action of the driving mechanism so as to drive the sound producing device to rotate.  
Zhang et al. teach a bird repelling apparatus including a first rotating bracket (brackets extending from 14, fig. 3), a first rotating shaft (14), a driving mechanism (18),
a second rotating bracket (11); and 
a second rotating shaft (10, figs. 3-4), connecting the second rotating bracket and a cabinet (2) and configured to rotate the second rotating bracket,  
4wherein a sound producing device (16) is arranged on the second rotating bracket, and the second rotating bracket rotates under an action of the driving mechanism so as to drive the sound producing device to rotate.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bird repelling apparatus of Gu as modified by Kovarik et al. include a second rotating bracket as taught by Zhang et al., and a second rotating shaft as taught by Zhang et al., connecting the second rotating bracket and the cabinet of Gu as modified by Kovarik et al., and configured to rotate the second rotating bracket, 4wherein the sound producing device of Gu as modified by Kovarik et al. is arranged on the second rotating bracket, and the second rotating bracket rotates under the action of the driving mechanism of Gu of modified by Kovarik et al. so as to drive the sound producing device to rotate, in order to direct the sound of the apparatus in multiple directions to better repel birds.
The combination of Gu as modified by Kovarik et al. and Zhang et al. would result in a second rotating bracket, arranged in the hollow structure on an upper surface of the lower cabinet; and a second rotating shaft, connecting the second rotating bracket and the lower cabinet and configured to rotate the second rotating bracket,  4wherein the sound producing device is arranged on the second rotating bracket in the hollow structure, and the second rotating bracket rotates under the action of the driving mechanism so as to drive the sound producing device to rotate.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu as modified by Kovarik et al. as applied to claim 1 above, and further in view of Ross et al. and Zhang et al.
Regarding claim 8, Gu as modified by Kovarik et al. teaches the bird-repelling method according to claim 1, and further teaches wherein the light-emitting device (12 of Gu) and the sound producing device (5 and 6 of Gu) are switched on or off at the same time (12, and 5 and 6 are switched off at the same time; see attached machine translation of Gu, page 2, second to last paragraph), and controlling the light-emitting device to rotate about itself (see attached machine translation of Gu, page 3, paragraph 2), but is silent regarding the bird-repelling method further comprises steps of: 
detecting an environment visibility value, comparing the detected environment visibility value with a preset threshold, and selecting different blue light irradiations according to a comparison result; 
controlling the sound producing device to rotate about itself; and 
wherein a rotating direction of the sound producing device is the same as a rotating direction of the light-emitting device, and a rotating speed of the light-emitting device is different from a rotating speed of the sound producing device; when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation.  
Ross et al. teach an animal deterring method including detecting an environment visibility value (sunlight sensitivity setting, paragraph [0018] at least), comparing the detected environment visibility value with a preset threshold (sensitivity to light dependent on the presence of sunlight including “daytime only” or “nighttime only” settings, paragraph [0036], it is implied that the sensitivity is compared with a preset threshold to determine such settings), and selecting different settings according to a comparison result (paragraph [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu as modified by Kovarik et al. include the steps of detecting an environment visibility value, and comparing the detected environment visibility value with a preset threshold, and selecting different settings according to a comparison result as taught by Ross et al., in order to save energy when certain functions are not as effective and to effectively repel birds at different times during the day. 
Gu as modified by Kovarik et al. and Ross et al. is silent regarding wherein selecting different settings is selecting different blue light irradiations according to a comparison result,
wherein when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu as modified by Kovarik et al. and Ross et al. include the steps of selecting different blue light irradiations according to a comparison result, wherein when the environment visibility value is less than or equal to the preset threshold, the light-emitting device adopts continuous blue light for irradiation; and when the environment visibility value is greater than the preset threshold, the light-emitting device adopts strobe blue light for irradiation, in order to effectively repel birds at different times during the day as continuous irradiation during the day may not be as effective as during the night. 
Zhang et al. teach a bird-repelling method including controlling a sound producing device (16) to rotate about itself (16 rotates via rotating shaft 10 and driving mechanism 18, figs. 3-4 at least), and wherein a rotating direction of the sound producing device is the same as a rotating direction of a light-emitting device (where ref. 14 locates on fig. 3; the sound producing device via 18 and light-emitting device via driven gears 13 could rotate in the same direction (counter-clockwise or clockwise)), and a rotating speed of the light-emitting device is different from a rotating speed of the sound producing device (the sound producing device via 18 and light-emitting device via driven gears 13 could rotate at different rates, see attached machine translation of Zhang et al., page 4, last two paragraphs at least);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Gu as modified by Kovarik et al. and Ross et al. include controlling the sound producing device of Gu as modified by Kovarik et al. and Ross et al. to rotate about itself; and wherein a rotating direction of the sound producing device is the same as a rotating direction of the light-emitting device of Gu as modified by Kovarik et al. and Ross et al., and a rotating speed of the light-emitting device is different from a rotating speed of the sound producing device, in order most effectively repel birds as determined by the user. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gu as modified by Kovarik et al. and Zhang et al. as applied to claim 16 above, and further in view of Liu (CN 106332865 A).
Regarding claim 17, Gu as modified by Kovarik et al. and Zhang et al. teaches the bird-repelling apparatus according to claim 16, and further teaches:
a first connecting shaft (9 of Gu), fixedly connected to the light-emitting device (9 is fixedly connected to 12 of Gu), wherein the light-emitting device is suspended at a middle position of the first rotating bracket (12 is suspended at a middle position of 10, fig. 1) through the first connecting shaft (12 is suspended in position through 9); but is silent regarding: 
a second connecting shaft, fixedly connected to the sound producing device, wherein the sound producing device is suspended at a middle position of the second rotating bracket through the second connecting shaft; wherein the first rotating bracket is of a U-shaped structure, and the second rotating bracket is of a U-shaped structure.  
Zhang et al. further teach a bird-repelling apparatus including a second connecting shaft (15), fixedly connected to the sound producing device (16; fig. 3 at least shows 16 fixedly connected to 15), wherein the sound producing device is suspended at a position of the second rotating bracket (11) through the second connecting shaft (10, see fig. 3), but is silent regarding the sound producing device is suspended at a middle position of the second rotating bracket, wherein the first rotating bracket is of a U-shaped structure, and the second rotating bracket is of a U-shaped structure. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus of Gu as modified by Kovarik et al. and Zhang et al. include a second connecting shaft as further taught by Zhang et al., fixedly connected to the sound producing device of Gu as modified by Kovarik et al. and Zhang et al., wherein the sound producing device is suspended at a position of the second rotating bracket of Gu as modified by Kovarik et al. and Zhang et al. through the second connecting shaft as further taught by Zhang et al., in order to improve the mobility and coverage of the sounding device to better repel birds.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sound producing device of Gu as modified by Kovarik et al. and Zhang et al. is suspended at a middle position of the second rotating bracket, since it has been held that rearranging parts of an invention involves only routine skill in the art (placing the sound producing device in a middle position of the second rotating bracket would improve the stability of the device when rotating). In re Japikse, 86 USPQ 70.
Liu teaches a bird repelling apparatus including a sound producing device and/or a light-emitting device (2) with a rotating bracket (3) of a U-shaped structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first rotating bracket of Gu as modified by Kovarik et al. and Zhang et al. is of a U-shaped structure, and the second rotating bracket of Gu as modified by Kovarik et al. and Zhang et al. is of a U-shaped structure as taught by Liu, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (changing the shape improves the aesthetics of the repelling device as determined by the user). In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gu as modified by Kovarik et al., Zhang et al. and Liu as applied to claim 17 above, and further in view of Kocher-Kunz (WO 2012041361 A1).
Regarding claim 18, the combination of Gu as modified by Kovarik et al., Zhang et al., and Liu teaches the bird-repelling apparatus according to claim 17, and further teaches wherein the light-emitting device (12 of Gu) comprises: 
a casing (11 of Gu) in a shape of a regular polygon (11 has a circular shape, fig. 1), wherein an outer diameter of the casing is less than or equal to a spacing between two vertical ends of the first rotating bracket (the outer diameter of 11 would be less than or equal to a spacing between two vertical ends of 3 of Liu); and 
a light-emitting body (12 includes a light emitting tube), arranged in the casing (fig. 1 of Gu shows 12 arranged within 11); and 
a loudspeaker (6 of Gu).  
However, Gu as modified by Kovarik et al., Zhang et al., and Liu is silent regarding wherein the sound producing device further comprises: a case in a rectangular shape, wherein a length of the case is less than or equal to a spacing between two vertical ends of the second rotating bracket; and the loudspeaker arranged on the case. 
Kocher-Kunz teaches a bird repelling apparatus wherein a sound producing device (1, abstract) further comprises: a case (2) in a rectangular shape (fig. 4 at least shows 2 with a rectangular shape), wherein a length of the case is less than or equal to a spacing between two vertical ends of a second rotating bracket (fig. 4 at least shows a length of 2 less than or equal to a spacing between two vertical ends of 10); and a loudspeaker (22) arranged on the case (fig. 4 at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sound producing device of Gu as modified by Kovarik et al., Zhang et al., and Liu further comprise: a case in a rectangular shape as taught by Kocher-Kunz, wherein a length of the case is less than or equal to a spacing between two vertical ends of the second rotating bracket of Gu as modified by Kovarik et al., Zhang et al., and Liu, and the loudspeaker of Gu as modified by Kovarik et al., Zhang et al., and Liu is arranged on the case as taught by Kocher-Kunz, in order to protect the sound-emitting equipment and provide for better mounting and arranging within the device. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gu as modified by Kovarik et al. as applied to claim 15 above, and further in view of Bahat et al. (US 20150010399 A1).
Regarding claim 19, Gu as modified by Kovarik et al. teaches the bird-repelling apparatus according to claim 15, and further teaches further comprising: 
a cabinet (1 of Gu), configured to accommodate the power supply and the control chip; 
a first rotating bracket (10 of Gu), vertically arranged on an upper surface of the cabinet (10 has a vertical position with respect to 1, fig. 1), wherein the light-emitting device is arranged on the first rotating bracket (12 is arranged on 10, fig. 1); 
a first rotating shaft (8 of Gu), connecting the first rotating bracket and the cabinet (8 connects 10 to 1, fig. 1) and configured to rotate the first rotating bracket; 
a driving mechanism (2 of Gu), driving the first rotating bracket to rotate so that the first rotating bracket drives the light-emitting device to rotate; and 
a first connecting shaft (9 of Gu), fixedly connected to the light-emitting device (9 is fixedly connected to 12, fig. 1), wherein the light-emitting device is suspended at a middle position of the first rotating bracket (12 is suspended at a middle position of 10, fig. 1) through the first connecting shaft (12 is suspended in position through 9),
5wherein the light-emitting device comprises a casing (11 of Gu) and a light-emitting body (12 includes a light emitting tube), the casing is in a shape of a regular polygon (11 is a circular shape, fig. 1), and a gap is formed between the light-emitting body and the casing (fig. 1 shows a gap between 11 and 12); the sound producing device (5 and 6 of Gu) comprises a loudspeaker (6 of Gu) configured to emit sound waves, but is silent regarding:
 wherein the first rotating bracket is of a U-shaped structure and a plurality of round holes are formed in the gap; and the sound producing device comprises a plurality of loudspeakers, the loudspeakers surround the light-emitting body and are arranged in the round holes in the gap and in round holes formed in two vertical ends of the first rotating bracket.  
Liu teaches a bird repelling apparatus including a light-emitting device (2) with a rotating bracket (3) of a U-shaped structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first rotating bracket of Gu as modified by Kovarik et al. is of a U-shaped structure as taught by Liu, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (changing the shape improves the aesthetics of the repelling device as determined by the user). In re Rose, 105 USPQ 237 (CCPA 1955).
Bahat et al. teaches a bird-repelling apparatus including a plurality of holes (openings where 440 is inserted, fig. 4) are formed in a gap (thickness of wind turbine shaft, fig. 4); and a sound producing (440) device comprises a plurality of loudspeakers (fig. 4 shows a plurality of 440), the loudspeakers surround a light-emitting body (430; 440 surrounds 430, fig. 4) and are arranged in the holes in the gap (440 placed within the openings on the gap, fig. 4) and visual deterance elements (430) arranged in round holes (opening where 430 is inserted, fig. 4) formed in two vertical ends (at least two vertical end of blades) of a first rotating bracket (rotating blades, fig. 4), but is silent regarding the holes being round and the loudspeakers arranged in round holes formed in two vertical ends of a first rotating bracket. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sound producing device of Gu as modified by Kovarik et al. and Liu comprising a plurality of loudspeakers as taught by Bahat et al., the loudspeakers surround the light-emitting body of Gu as modified by Kovarik et al. and Liu and are arranged in holes as taught by Bahat et al., in the gap of Gu as modified by Kovarik et al. and Liu, as taught by Bahat et al., in order to compact the bird repelling device as desired by the user.   
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the visual deterrence elements of Gu as modified by Kovarik et al., Liu, and Bahat et al. arranged in round holes to be the loudspeakers of Gu as modified by Kovarik et al., Liu, and Bahat et al. be arranged in round holes formed in two vertical ends of a first rotating bracket of Gu as modified by Kovarik et al., Liu, and Bahat et al., in order to better deter birds by adding the sound-emitting means of deterrence on the rotating portions of the apparatus.   
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the holes of Gu as modified by Kovarik et al., Liu, and Bahat et al. be round, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (the shape of the holes is dependent on the shape of the speaker being used as determined by the user). In re Rose, 105 USPQ 237 (CCPA 1955).
The combination of Gu as modified by Kovarik et al., Liu, and Bahat et al. would result in wherein the first rotating bracket is of a U-shaped structure, the light-emitting device comprises a casing and a light-emitting body, the casing is in a shape of a regular polygon, a gap is formed between the light-emitting body and the casing, and a plurality of round holes are formed in the gap; and the sound producing device comprises a plurality of loudspeakers configured to emit sound waves, the loudspeakers surround the light-emitting body and are arranged in the round holes in the gap and in round holes formed in two vertical ends of the first rotating bracket.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gu as modified by Kovarik et al. as applied to claims 1 and 14 above, and further in view of Dysarsz et al. (US 6407670 B1).
Regarding claim 20, Gu as modified by Kovarik et al. teaches a bird-repelling system, and further teaches comprising a plurality of bird-repelling apparatuses according to claim 14 (see analysis of claim 14 above), but is silent regarding wherein the plurality of bird-repelling apparatuses are respectively arranged at intervals at two sides and two ends of an airport runway, wherein a distance between the bird-repelling apparatuses at the same side ranges from 800 m-1000 m.
Dysarsz et al. teach a bird-repelling system wherein a plurality of bird-repelling apparatuses (16) are respectively arranged at intervals at two sides and two ends of an airport runway (12; see fig. 1), but is silent regarding wherein a distance between the bird-repelling apparatuses at the same side ranges from 800 m-1000 m.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus of Gu as modified by Kovarik et al. be respectively arranged at intervals at two sides and two ends of an airport runway as taught by Dysarsz et al., in order to mitigate bird strikes in the vicinity of airports as taught by Dysarsz et al. (col. 1, lines 6-21 at least).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus of Gu as modified by Kovarik et al. and Dysarsz et al. have a distance between the bird-repelling apparatuses at the same side ranges from 800 m-1000 m, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal range between apparatuses on the same side is dependent on the coverage and range of optical and/or audio devices on the apparatus to best deter birds from the airstrip). In re Aller, 105 USPQ 233.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references have many of the elements in the applicant’s disclosure and claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643